                         UNITED STATES DISTRICT COURT

                        EASTERN DISTRICT OF LOUISIANA

SHEILA JONES, INDIVIDUALLY AND AS                 CIVIL ACTION
PERSONAL REPRESENTATIVE OF
ERNEST HARRIS                                     NO. 18–2438 c/w 18–2568

VERSUS                                            SECTION “F”(3)
                                                  JUDGE MARTIN L.C. FELDMAN
ASSOCIATED MARINE TERMINALS, LLC
AND TURN SERVICES, LLC                            MAGISTRATE DANA M. DOUGLAS

                                                  THIS CONSENT JUDGMENT
                                                  APPLIES TO CASE NOS. 18-2438
                                                  and 18-2568

                               CONSENT JUDGMENT

      CONSIDERING Associated Marine Equipment, L.L.C.’s Motion for Partial

Summary Judgment on Seaman Status (Rec. Doc. 36), Associated Marine Equipment,

L.L.C.’s Motion for Partial Summary Judgment on Punitive Damages (Rec. Doc. 35),

and the parties’ Joint Motion for Entry of Consent Judgment:

      IT IS ORDERED, ADJUDGED, AND DECREED that Associated Marine

Equipment, L.L.C.’s Motion for Partial Summary Judgment on Seaman Status (Rec.

Doc. 36) is hereby granted, and that the Plaintiffs’ alternative claims, including those

under 33 U.S.C. 905(b) of the Longshore and Harbor Workers’ Compensation Act, fail

as a matter of law and are hereby dismissed with prejudice.

      IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Associated

Marine Equipment, L.L.C.’s Motion for Partial Summary Judgment on Punitive Damages

(Rec. Doc. 35) is hereby granted, and that the Plaintiffs’ claims against Associated

Marine Equipment, L.L.C. to recover punitive damages under the Jones Act for




                                      -1-
employer negligence and/or for unseaworthiness under general maritime law are hereby

be dismissed.

                                                              16th
      Thus, done and signed in New Orleans, Louisiana, this ________ day of

January, 2019.

                      ________________________________
                      HONORABLE MARTIN L.C. FELDMAN




                                    -2-
